Form 51-102F3 Material Change Report Item 1. Name and Address of Reporting Issuer Crosshair Exploration & Mining Corp. (the “Corporation” or Crosshair”) Suite 1240, 1140 West Pender Street Vancouver, B.C.,V6C 4G1 Item 2. Date of Material Change March 1, 2010 Item 3. News Release A press release announcing the material change referred to in this report were issued through Marketwire on March 1, 2010. Item 4. Summary of Material Changes On March 1, 2010, the Corporation announced the appointment of Stewart Wallis, P.Geo. as Chief Executive Officer of the Corporation, effective March 1, 2010.Mr. Wallis takes over the position from Mark J. Morabito who will remain as Executive Chairman of the Board. Item 5. Full Description of Material Change For a full description of the material change, please see the news release attached as Schedule A to this Material Change Report. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information No information has been omitted on the basis that it is confidential information. Item 8. Executive Officer The name and business telephone number of an officer who is knowledgeable about the material change and this report is as follows: Sheila Paine, Corporate Secretary. Phone: (604) 681-8030 Fax:(604) 681-8039 Item 9. Date of Report March 3, 2010 NEWS RELEASE Crosshair Appoints New Chief Executive Officer Dated: March 1st, 2010 (NYSE Amex: CXZ) (TSX: CXX) Crosshair Exploration & Mining Corp. (NYSE Amex: CXZ) (TSX: CXX) (“Crosshair”) is pleased to announce the appointment of Mr.
